ICJ_107_UseOfForce_SCG_FRA_2004-12-15_JUD_01_PO_01_EN.txt. 621

JOINT DECLARATION OF VICE-PRESIDENT RANJEVA,
JUDGES GUILLAUME, HIGGINS, KOOIJMANS,
AL-KHASAWNEH, BUERGENTHAL AND ELARABY

[English Original Text]

Various objections to the jurisdiction of the Court — Freedom of choice of
the Court — Guiding criteria: consistency; certitude; implications for the other
pending cases — Judgment of the Court inappropriately based on its lack of
jurisdiction ratione personae — Judgment incompatible with previous decisions
of the Court.

1. We have voted in favour of the dispositif of the Judgment because,
at the end of the day, we each agree that this case cannot, as a matter of
law, proceed to the merits. Nevertheless, we profoundly disagree with the
reasoning upon which the Judgment rests, in particular the ground upon
which the Court has found it has no jurisdiction.

2. It is not unusual that, in a case, the Court has the possibility of
determining its jurisdiction on more than one ground (Right of Passage
over Indian Territory, Preliminary Objections, Judgment, I.C.J Reports
1957, pp. 129-134; Aerial Incident of 27 July 1955 (Israel v. Bulgaria),
Judgment, I.C.J. Reports 1959, pp. 132-134; Land and Maritime Bound-
ary between Cameroon and Nigeria (Cameroon v. Nigeria), Preliminary
Objections, Judgment, I. C.J Reports 1998, pp. 284-289; Aerial Incident
of 10 August 1999 (Pakistan v. India), Jurisdiction, Judgment, I. CJ.
Reports 2000, pp. 19-24). Submissions may have been made to the Court
that it lacks jurisdiction by reference to more than one of the common
bases of jurisdiction (that is to say, ratione personae, ratione materiae,
ratione temporis). If the Court finds that, on two or more grounds, its
jurisdiction is not well founded, it may choose the most appropriate
ground on which to base its decision of lack of competence. The Court
does not necessarily first have to dispose of the conditions laid down in
Article 35 of the Statute, dealing only later with the conditions laid down
in Articles 36 and 37.

3. The choice of the Court has to be exercised in a manner that reflects
its judicial function. That being so, there are three criteria that must
guide the Court in selecting between possible options. First, in exercising
its choice, it must ensure consistency with its own past case law in order
to provide predictability. Consistency is the essence of judicial reasoning.
This is especially true in different phases of the same case or with regard
to closely related cases. Second, the principle of certitude will lead the
Court to choose the ground which is most secure in law and to avoid a
ground which is less safe and, indeed, perhaps doubtful. Third, as the
principal judicial organ of the United Nations, the Court will, in making

50
LEGALITY OF USE OF FORCE (JOINT DECL.) 622

its selection among possible grounds, be mindful of the possible implica-
tions and consequences for the other pending cases.

4. In the earlier phase of the present case — as in other cases relating
to events after the break-up of the Socialist Federal Republic of Yugo-
slavia — the Court had chosen to base itself on jurisdictional considera-
tions ratione temporis and ratione materiae.

5. In this respect it should first be recalled that when the Court gave an
Order of 2 June 1999, in response to a request by the Federal Republic of
Yugoslavia for the indication of provisional measures, in which it found
that it lacked prima facie jurisdiction to rule on Yugoslavia’s Applica-
tion, it did so on quite different grounds from the one on which the Court
has based itself in the present decision.

6. In the Orders concerning Belgium, Canada, Netherlands, Portugal
and the United Kingdom, the Court observed that Yugoslavia’s declara-
tion accepting the compulsory jurisdiction of the Court under Article 36,
paragraph 2, of the Statute, had been filed with the United Nations
Secretary-General on 26 April 1999 (three days before the institution of
proceedings). In that declaration, Yugoslavia recognized, on condition
of reciprocity, “the jurisdiction of the said Court in all disputes arising
or which may arise after the signature of the present Declaration,
with regard to the situations or facts subsequent to this signature”.

The Court found that the Application was directed, in essence, against
the bombing of Yugoslav territory by several members of NATO. It
observed that the bombings began on 24 March 1999. Accordingly, it
considered that the disputes before it had arisen some time prior to
25 April 1999. The Court further recalled its established jurisprudence
whereby any limitation ratione temporis attached by one of the parties to
its declaration of acceptance of the Court’s jurisdiction “holds good as
between the Parties” and concluded from this that the declaration of
Yugoslavia, taken in conjunction with those made by the Parties which
had also accepted the Court’s jurisdiction under Article 36, paragraph 2,
of the Statute, did not constitute a basis on which its jurisdiction could
prima facie be founded (see, for example, case concerning Legality of Use
of Force ( Yugoslavia v. Belgium), Order of 2 June 1999, C.J. Reports
1999 (I), p. 135, para. 30). The Court, thus lacking prima facie jurisdic-
tion ratione temporis, concluded that it did not need to examine whether
Yugoslavia was or was not a Member of the United Nations and a party
to the Statute in 1999, or whether on such basis it had jurisdiction ratione
personae.

7. In all the Orders, the Court next noted that Yugoslavia and certain
of the respondent States were parties to the United Nations Genocide
Convention without reservation. It recalled the definition of genocide as
stated in the Convention and observed that, according to that definition,

51
LEGALITY OF USE OF FORCE (JOINT DECL.) 623

“[the] essential characteristic [of genocide] is the intended destruction of
‘a national, ethnical, racial or religious group’” (.C.J. Reports 1999 (1),
p. 138, para. 40). In the Court’s view, it did not appear “at the present
stage of the proceedings that the bombings which form the subject of the
Yugoslav Application ‘indeed entail the element of intent, towards a
group as such, required by the provision quoted above’” (ibid., p. 138,
para. 40).

8. Based on different reasoning, the Court has now confirmed that
it lacks jurisdiction to entertain the claims presented by Serbia and
Montenegro. It began by finding that Serbia and Montenegro, on
29 April 1999, was not a Member of the United Nations and not a party
to the Statute. It concluded therefrom that the Court was not open to
Serbia and Montenegro under Article 35, paragraph 1, of the Statute.

Moreover, the Court considered that Article 35, paragraph 2, of the
Statute enabled States not parties to the Statute to appear before the
Court only by virtue of treaties concluded prior to the entry into force of
the Statute. It observed that the Genocide Convention entered into force
at a later date, on 12 January 1951. It thus concluded that Article 35,
paragraph 2, did not grant Serbia and Montenegro access to the Court
under Article IX of the Convention. Accordingly, the Court was not
called upon to decide “whether Serbia and Montenegro was or was not a
party to the Genocide Convention” when the Applications were filed. In
any event, the Court was, once again, not open to Serbia and Monte-
negro.

In sum, and contrary to its position in 1999, the Court has thus pre-
ferred to rule on its jurisdiction ratione personae, without even examining
the questions of jurisdiction ratione temporis and ratione materiae on
which it had previously pronounced prima facie.

9. This change of position is all the more surprising as the reasoning
now adopted by the Court is at odds with judgments or orders previously
rendered by the Court.

10. We would first observe that the question whether Yugoslavia was
a Member of the United Nations and as such a party to the Statute
between 1992 and 2000, remained a subject of debate during that period.
The Court declined to settle the issue, both in 1993 (Application of the
Convention on the Prevention and Punishment of the Crime of Genocide
(Bosnia and Herzegovina v. Yugoslavia (Serbia and Montenegro) ), Pro-
visional Measures, I.C.J. Reports 1993, p. 14, para. 18) and in 1999 when
issuing its Order on provisional measures (Legality of Use of Force
( Yugoslavia v. Belgium), Order of 2 June 1999, I.C.J. Reports 1999 (I),
p. 136, para. 33). It then confined itself to stating that the solution
adopted in this respect by Security Council resolution 757 (1992) and
General Assembly resolution 47/1 was “not free from legal difficulties”
(Application of the Convention on the Prevention and Punishment of the
Crime of Genocide (Bosnia and Herzegovina v. Yugoslavia (Serbia and

52
LEGALITY OF USE OF FORCE (JOINT DECL.) 624

Montenegro)), Provisional Measures, I.C.J. Reports 1993, p. 14,
para. 18).

Subsequent to the admission of Serbia and Montenegro to the United
Nations on 1 November 2000, the Court had to consider the question
whether that admission clarified the previous position. The Court then
found, in its Judgment of 3 February 2003, that

“resolution 47/1 did not inter alia affect the Federal Republic of
Yugoslavia’s right to appear before the Court or to be a party to a
dispute before the Court under the conditions laid down by the Stat-
ute” (Application for Revision of the Judgment of 11 July 1996 in the
Case concerning Application of the Convention on the Prevention
and Punishment of the Crime of Genocide (Bosnia and Herze-
govina v. Yugoslavia), Preliminary Objections ( Yugoslavia v. Bosnia
and Herzegovina), I.C.J. Reports 2003, p. 31, para. 70).

The Court added that

“General Assembly resolution 55/12 of 1 November 2000 cannot
have changed retroactively the sui generis position which the Federal
Republic of Yugoslavia found itself in vis-a-vis the United Nations
over the period 1992 to 2000, or its position in relation to the Statute
of the Court” (ibid., para. 71).

The Court thus previously found in 2003 that the Federal Republic of Yugo-
slavia could appear before the Court between 1992 and 2000 and that this
position was not changed by its admission to the United Nations in 2002.

11. Further, the interpretation given in the present Judgment of
Article 35, paragraph 2, of the Statute also appears to us to be at odds
with the position previously adopted by the Court in its Order of 8 April
1993, where it considered that

“proceedings may validly be instituted by a State against a State
which is a party to such a special provision in a treaty in force, but
is not party to the Statute, and independently of the conditions laid
down by the Security Council in its resolution 9 of 1946” / Applica-
tion of the Convention on the Prevention and Punishment of the
Crime of Genocide (Bosnia and Herzegovina v. Yugoslavia (Serbia
and Montenegro) ), Provisional Measures, Order of 8 April 1993,
1. C.J. Reports 1993, p. 14, para. 19).

It is moreover astonishing that the Court found it necessary to rule on
the scope of Article 35, paragraph 2, whereas the Applicant did not
invoke this text.

12. Turning to the second criterion that the Court should apply in
selecting between alternative grounds for its decision — that of certi-
tude — we also find this not to be reflected in the ground chosen by the
Court today. Nothing has occurred, in the series of cases concerning
Kosovo, since the Court’s last judgment in 2003, to suggest that the

53
LEGALITY OF USE OF FORCE (JOINT DECL.) 625

grounds previously chosen have now lost legal credibility. Further, the
grounds today selected by the Court are less certain than others open to
it. The Court has determined that the admission of the Applicant to the
United Nations in November 2000 “did not have, and could not have
had, the effect of dating back to the time when the Socialist Federal
Republic of Yugoslavia broke up and disappeared” (para. 77). The Court
has also stated that “the significance of this new development in 2000 is
that it has clarified the thus far amorphous legal situation concerning the
status of the Federal Republic of Yugoslavia vis-à-vis the United Nations”
(para. 78). Without specifying whether this “clarification” refers to the
period 1992-2000, the Court asserts that it has now become “clear that
the sui generis position of the Applicant could not have amounted to its
membership in the Organization”. We find this proposition far from self-
evident and we cannot trace the steps of the reasoning. Such grounds
seem to us to be less legally compelling and therefore less certain, and
more open to different points of view, than the grounds relied upon by
the Court thus far and which are now set aside by the Court.

13. We have referred also to the care that the Court must have, in
selecting one among several possible grounds for a decision on jurisdic-
tion, for the implications and possible consequences for other cases. In
that sense, we believe that paragraph 39 of the Judgment does not
adequately reflect the proper role of the Court as a judicial institution.
The Judgment thus goes back on decisions previously adopted by the
Court, whereas it was free to choose the ground upon which to base them
and was under no obligation to rule in the present case on its jurisdiction
ratione personae. Moreover, this approach appears to leave some doubt
as to whether Yugoslavia was a party, between 1992 and 2000, to the
United Nations Genocide Convention. Such an approach could call into
question the solutions adopted by the Court with respect to its jurisdic-
tion in the case brought by Bosnia and Herzegovina against Serbia and
Montenegro for the application of the Genocide Convention. We regret
that the Court has decided to take such a direction.

(Signed) Raymond RANJEVA.
(Signed) Gilbert GUILLAUME.
(Signed) Rosalyn Hiccins.
(Signed) Pieter KOOIMANS.
(Signed) Awn Shawkat AL-KHASAWNEH.
(Signed) Thomas BUERGENTHAL.
(Signed) Nabil ELARABY.

54
